Citation Nr: 1541978	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  06-39 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the Veteran has a separate compensable neurologic abnormality affecting his right leg that is associated with the service-connected lumbar spine degenerative joint disease (DJD) and degenerative disc disease (DDD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to October 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of April 2006 and August 2014 by the Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office (RO).

The April 2006 rating decision granted service connection for degenerative joint disease (DJD) of the lumbar spine and the cervical spine.  An initial 10 percent rating was assigned for the lumbar spine and an initial 20 percent rating was assigned for the cervical spine, both ratings were effective from January 31, 2006.  The Veteran disagreed with these initial ratings.  

In May 2007, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing at the RO.  A transcript of the hearing is of record.

The Veteran's claims were remanded in October 2007.  In April 2009, the Board issued a decision denying an increased rating for the service-connected cervical spine, rated as 20 percent disabling.  In light of the April 2009 decision, the matter of an increased rating for the cervical spine DJD is no longer on appeal or before the Board at this time.  

Regarding the claim for an increased rating for the lumbar spine DJD, the Board remanded the claim in April 2009 and November 2010.  During this time, the RO issued a rating decision in June 2010 which recharacterized the Veteran's lumbar spine disability to include both DJD and DDD, and granted an increased rating to 20 percent for the service-connected lumbar spine DJD and DDD, effective from August 13, 2008.  The RO issued another rating decision in March 2012 which granted service connection for left lower extremity (LLE) radiculopathy associated with the lumbar spine disability and assigned a 10 percent rating, effective January 2, 2011.  The Veteran has not disagreed with the assigned rating or effective date for the LLE radiculopathy.

In a September 2012 decision, the Board denied a rating in excess of 10 percent for the lumbar spine DJD and DDD prior to August 13, 2008, denied a rating in excess of 20 percent prior to December 30, 2010, and granted an increased rating to 40 percent for the service-connected DJD and DDD effective from December 30, 2010.  The matter of whether a separate compensable rating for right lower extremity (RLE) radiculopathy, as well as the issue of entitlement to a TDIU, which had been raised by the record, were remanded for additional development of the record.  

In a November 2013 rating decision, the RO effectuated the Board's grant of an increased rating to 40 percent for the service-connected lumbar spine DJD/DDD.  As such, the matter of an increased rating for the service-connected DJD/DDD on the basis of orthopedic manifestations is no longer before the Board at this time.  The matter of whether a separate compensable rating for RLE radiculopathy is addressed in the remand below.  

In a March 2014 rating decision, the RO denied entitlement to an increased disability rating for the service-connected cervical spine DJD, currently rated as 20 percent disabling.  Notice of that determination was provided to the Veteran that same month, and he did not submit a timely NOD with that determination.  That issue is therefore not currently on appeal.  

In an August 2014 rating decision, the RO, in pertinent part, denied service connection for depression, headaches, hypertension (HTN) and sleep apnea.  In an October 2014 NOD, the Veteran specifically disagreed with the denials of service connection for depression, headaches, HTN, and sleep apnea.  The Veteran also disagreed with the denials of entitlement to a TDIU and entitlement to a separate compensable rating for RLE radiculopathy associated with the lumbar spine DJD.  Likewise, the NOD lists "evaluation of degenerative joint and disc disease of the lumbar spine" which was addressed in the November 2013 rating decision.  However, as noted below, this issue was decided by the Board in September 2012, and the Veteran did not appeal that determination to the United States Court of Appeals for Veterans Claims (Court).  The November 2013 rating decision merely effectuated the Board's grant.  Thus, the issue of entitlement to an increased rating for the service-connected DJD of the lumbar spine, currently rated as 40 percent disabling, is not currently on appeal before the Board.  

The RO subsequently issued an SOC in March 2015; however, it only addressed the issues of entitlement to service connection for headaches and sleep apnea (it is apparent that the RO did not see the last page of the Veteran's August 2014 NOD which included the issues of service connection for depression and HTN; and, specifically requested to appeal all of the issues on the August 2014 rating decision).  In other words, because the RO was unaware that the Veteran's NOD included the issues of service connection for depression and HTN, the RO inadvertently excluded those issues from the March 2015 SOC.  The Veteran subsequently submitted another NOD in June 2015, which also included the issues of service connection for depression and HTN on the last page.  In a July 2015 response, the RO indicated that all of the issues listed on his June 2015 NOD were already under appeal (except for DJD of the lumbar spine); however, to date, no SOC has been issued which addresses the claims of entitlement to service connection for depression and HTN.  This defect is further addressed in the Remand below.  

Also, the July 2015 correspondence notified the Veteran that he had until November 2014 to appeal the November 2013 rating decision insofar as it concerned DJD of the lumbar spine.  This is incorrect.  The November 2013 rating decision merely effectuated the Board's assignment of a 40 percent rating for the service-connected DJD of the lumbar spine in its September 2012 decision, and the Veteran did not appeal the Board's determination to the Court.  Moreover, the issue of entitlement to a separate compensable rating for RLE radiculopathy associated with the service-connected DJD of the lumbar spine was already on appeal at the time of the November 2013 decision.  See November 2013 supplemental statement of the case (SSOC).  As such, that issue is before the Board.  

The Board acknowledges that the issues of entitlement to service connection for sleep apnea and headaches have been perfected, but not yet certified to the Board.  The Board's review of the electronic claims file and the Veterans Appeals Control and Locator System (VACOLS) reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

Finally, in June 2015 correspondence, the Veteran's attorney submitted additional evidence in support of the Veteran's TDIU claim - a private medical opinion from H.S., MD.  As this evidence was submitted with a waiver of initial review by the Agency of Original Jurisdiction (AOJ), the Board may proceed without prejudice.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for depression and HTN, a separate compensable rating for a right lower extremity neurological abnormality as well as entitlement to TDIU prior to January 2, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service-connected spine disability, which resulted from a common etiology, includes DJD and DDD of the lumbar spine, DJD of the cervical spine, and left lower extremity radiculopathy; the combined disability rating for the service-connected spine disability of common etiology is 60 percent from January 2, 2011.  

2.  The Veteran's spine disability renders the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education, training, and work history, from January 2, 2011.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU are met from January 2, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Entitlement to a TDIU arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for DJD of the lumbar spine.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  That notwithstanding, the RO subsequently sent a letter to the Veteran in November 2007 that provided adequate notice regarding claims for increase pursuant to 38 C.F.R. § 3.159.  The notice included all five elements of a service connection claim, including the assignment of initial ratings and effective dates.  The RO sent another letter to the Veteran in June 2013 which provided adequate notice regarding the TDIU claim pursuant to 38 C.F.R. § 3.159.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  The Veteran submitted a private medical opinion from Dr. S in conjunction with his claim for entitlement to a TDIU.  Also, VA obtained records from the Social Security Administration regarding a previous claim for SSA disability benefits.  These records also contain VA medical records.  The Veteran has not indicated that he has applied for SSA disability since that time, or that there exist any outstanding SSA records.  

Moreover, all directives in the prior remands have been fulfilled.  This case was previously before the Board in October 2007, April 2009, November 2010 and September 2012, at which time it was remanded for further development.  There has been substantial compliance with the remands and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has associated with the claims folder records of the Veteran's VA outpatient treatment, dated since 2005.  He was also afforded VA examinations to address his spine disability (orthopedic and/or neurological manifestations) in April 2006, August 2008, April 2010, January 2011, July 2013, and August 2013, with an addendum provided in February 2014.  These examinations are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

TDIU

The Veteran seeks a TDIU because he asserts that he is unable to work due to his service-connected disabilities.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a) (1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of determining whether a claimant has one disability rated at 60 percent or more, disabilities resulting from common etiology or a single accident, and/or disabilities affecting a single body system, e.g., orthopedic, will be considered one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Service connection has been established for a lumbar spine DJD and DDD, rated as 40 percent disabling; a cervical spine DJD rated as 20 percent disabling; LLE radiculopathy rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling.  The combined rating is 60 percent.  

As noted above, for the purpose of determining whether the Veteran has one disability that is rated as 60 percent disabling, the Veteran's DJD/DDD of the lumbar spine, DJD of the cervical spine, and LLE radiculopathy may be considered as one disability because they are all related to the spine (a single body system) and they resulted from a common etiology or single accident in service.  See 38 C.F.R. § 4.16(a); M21-1, Part IV, Subpart ii, Chapter 2, Section F, Paragraph 4.3.  When those disability ratings are combined (40, 20, and 10 percent) the combined rating is 57 (rounded up to 60) percent.  See Combined Ratings Table at 38 C.F.R. § 4.25 - Table I.  Thus, the Veteran's spine disability rating of 60 percent meets the threshold disability percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a), and the only remaining question is whether the Veteran is unable to obtain and/or maintain gainful employment due to his service-connected spine disability consistent with his education and work history.  

A VA examiner in July 2013 opined that the Veteran would be unable to secure and maintain substantially gainful employment in a physical capacity based on his service-connected spine disability; however, the examiner opined that this did not affect his sedentary employment.  Although the 2012 Board remand requested that the examiner provide an opinion as to whether the service-connected disabilities preclude substantially gainful employment, the Court has since held that the question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376 (2013) (a combined-effects medical examination report or opinion is not required per se by statute, regulation, or policy to properly decide entitlement to TDIU for veteran with multiple service-connected disabilities and the Board did not err in failing to obtain such an exam or opinion when it denied entitlement to TDIU due to multiple service-connected disabilities). 

Records obtained from the SSA show that the Veteran has a 10th grade education with vocational training as a mechanic; and, his employment history shows that the Veteran has only worked as a mechanic and in auto parts sales. The Veteran reported that the parts could weigh from one pound to 100 pounds.  Thus, it appears that the Veteran is neither educated nor trained in a field that would allow for gainful sedentary employment.  Moreover, the medical evidence of record suggests that the Veteran is unable to sit for long periods of time, which would also preclude work in most sedentary work environments.  

Finally, in a June 2015 private medical opinion, Dr. H.S., MD, opined that the combination of pain and limitations caused by his service-connected impairments, as likely as not, prevent him from being able to work full time. The Veteran was unable to bend over and thus could not pick up or move anything.   It was also noted that the Veteran was unable to sit for longer than about 15 minutes without standing up or laying down to relieve the pressure from the nerves which cause him severe back pain and left leg pain.  When the Veteran was seated, he had to elevate his left leg waist high to relieve the pain by taking the pressure off the nerves in his back.  He could not bend or stoop and would be unable to consistently lift 10 pounds for eight hours a day due to the pain in his back, neck and right leg.  He would need frequent unscheduled breaks throughout an eight hour day to lay down or switch positions due to the pain.  The pain and inability to get comfortable prevented good sleep which, in combination with depression, caused difficulties in concentration and staying focused.  He also determined that during a normal 8-hour work day, the Veteran could stand, walk, or sit for less than 2 hours, he could only lift less than 10 pounds and would need to miss work or leave early due to medical problems 3 or more times per month.  The Veteran would not be able to stay focused to complete simple repetitive types of tasks for more than 3 days per month and would not stay focused for at least 7 hours of 8 hour day.   Dr. H.S., MD based this opinion on an interview with the Veteran as well as a review the Veteran's medical record, including examination reports and MRI studies.  

Thus, based on the Veteran's level of education and work history, the Board finds that the Veteran is unable to maintain any form of gainful employment due to his service-connected spine disability.  His only training and prior employment involves manual labor as a mechanic and in auto parts sales, which requires near-constant standing, lifting, stooping and bending.  This is no longer possible as a result of his back and left leg pain.  Likewise, he has no training and a limited education for sedentary employment, and, a desk job would require him to take multiple breaks per day of standing or laying down.  He would also have to elevate his left leg waist high for relief.  The private physician found he would only be able to stand, walk or sit less than 2 hours, could only lift less than 10 pounds and would miss work 3 or more times per month.  In addition, he would not be able to stay focused for at least 7 out of 8 hours a day in part due to the lack of sleep due to pain.   

In light of the foregoing, the Board resolves any doubt in the Veteran's favor and finds that he is unemployable as a result of his service-connected spine disability.  A TDIU is therefore warranted effective January 2, 2011.  


ORDER

A TDIU is granted from January 2, 2011, subject to the laws and regulations governing the payment of monetary benefits.  



REMAND

Separate Rating - RLE radiculopathy

A separate grant of service connection has been established for radiculopathy of the left lower extremity, and there remained some question as to whether a separate grant of service connection was warranted for a neurological deficit of the right lower extremity associated with the Veteran's service-connected lumbar spine disability for the period of time covered by the appeal.   

VA records from November 2007 note a "neuropathic component" to the Veteran's pain.  Further, lumbar radiculitis and radicular syndrome of the lower limbs is noted on outpatient treatment records from February 2009, April 2009, July 2009 and December 2009.  

A November 2007 VA pain clinic consult notes the Veteran's complaints of severe back pain, but he did not specifically report pain down the right or left leg at that time, and the neurologic examination was negative for focal deficits.  The assessment was mild lumbar facet joint syndrome, and the examiner discussed options for either injection or physical therapy to help stabilize the "neuropathic component" of the pain, despite no findings of a neurological component.  

In a June 2013 VA request for a VA Compensation & Pension examination, the RO requested a medical opinion as to whether the Veteran had a neurological impairment in the RLE; and, if not, the examiner was to provide an opinion as to the following:

If [neurologic impairment in the right lower extremity] is not found the examiner should opine whether the findings reported in VA medical records dating from September 2007 concerning findings with respect to the right lower extremity indicate that a separate neurologic abnormality affecting the right leg were (sic) present during the pendency of the claim but have (sic) resolved.  

A July 2013 VA examination report indicates that the Veteran has radiculopathy, but only of the left lower extremity.  The examiner found that the Veteran had no symptoms of pain, paresthesias, dysesthesias or numbness of the right lower extremity.  The examiner specifically indicated that the Veteran had left-sided sciatic nerve involvement.  A copy of the May 2012 MRI scan was associated with the examination report.  

Similarly, a peripheral nerves examination conducted in July 2013 found only left-sided lower extremity abnormalities.  

In August 2013, the RO requested an addendum opinion from the July 2013 peripheral nerves examiner.  The request was as follows:

This request is associated with a BVA remand and is intended for [the doctor] who conducted the 24JUL2013 DBQ's.  All BVA questions seem to have been answered save for that posed on pages 31 & 32 of the remand regarding a separate neurologic abnormality affecting the right leg noted in 2007 VA OPT's.  These OPT's show the Veteran complained of radiating pain into his RLE w/normal EMG s with clinical references to radiculitis'  The current JUL2013 examination indicates the absence of any RLE neurological deficit or radiculopathy so BVA s question is 'has the neurological abnormality noted in the 2007 OPT s resolved since that time?'  Please provide a clear and concise answer to this question.  

An August 2013 addendum report indicates, "Regarding exam done July 24th, 2013.  Exam findings documented are consistent with complete resolution of radiculitis noted in 2007."  

This response appears to suggest that there was a RLE radiculopathy back in 2007 which has since resolved.  Significantly, however, none of the Board's remands in this case suggested that the Veteran had a diagnosis of RLE radiculitis shown in 2007.  This language apparently came from the RO's earlier request to have the examiner review VA records dating back to 2007.  As noted in the Board's remands, the records from 2009 and 2010 show a possibility of bilateral radiculitis based on the wording of the pain management providers.  The remands make clear that the Board was making every effort to determine, from a medical professional, whether the Veteran ever had a right-sided lower extremity radiculopathy associated with the service-connected lumbar DJD and DDD.  Accordingly, additional medical inquiry is required.

TDIU prior to January 2, 2011

Concerning TDIU, as noted above the Veteran meets the schedular requirements for TDIU starting on January 2, 2011. However, as the schedular criteria are not met, the Board concludes that the facts of this case meet the criteria for submission of the appellant's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extraschedular basis prior to January 2, 2011. Therefore, remand for this purpose is warranted. 

Hypertension and depression

Regarding the claims of service connection for HTN and depression, as noted above, the Veteran submitted a timely NOD as to the August 2014 denial of these claims in October 2014.  See October 2014 NOD, p. 3.  The RO has not yet issued a Statement of the Case as to the issues of service connection for HTN and depression.

The RO is now required to send the Veteran a Statement of the Case (SOC) as to these issues in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following action:

1.  Request that the examiner who provided the July 2014 peripheral nerves examination provide an addendum opinion.  If the examiner is not available, request the opinion from a suitable substitute.  

The examiner should review the electronic record, including a copy of this remand, and opine whether the findings reported in VA medical records dating from September 2007 concerning findings with respect to the right lower extremity indicate that he had an objective neurologic abnormality affecting the right leg at that time.  

The examiner's attention is directed to VA records from November 2007 which note a "neuropathic component" to the Veteran's pain.  Further, lumbar radiculitis and radicular syndrome of the lower limbs is noted on outpatient treatment records from February 2009, April 2009, July 2009 and December 2009.  A November 2007 VA pain clinic consult notes the Veteran's complaints of severe back pain, but he did not specifically report pain down the right or left leg at that time, and the neurologic examination was negative for focal deficits.  The assessment was mild lumbar facet joint syndrome, and the examiner discussed options for either injection or physical therapy to help stabilize the "neuropathic component" of the pain.  

If it is not possible to provide the opinion without resorting to speculation, the examiner should explain why that is the case.  

2.  After readjudicating whether a separate rating for a right lower extremity neurological disorder is warranted based on the above, if the Veteran does not meet the schedular TDIU criteria pursuant to 38 C.F.R. § 4.16(a), refer the claim to the Director, Compensation Service, for consideration of whether TDIU on an extraschedular basis prior to January 2, 2011 is warranted.

3.  Provide the veteran with a Statement of the Case as to the issues of service connection for HTN and depression in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim(s) to the Board for the purpose of appellate disposition.

4.  After completing any additional necessary development, readjudicate the issues remaining on appeal.  If the disposition of any of the claims remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


